Citation Nr: 0009076	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss.

2.  Entitlement to a rating in excess of 30 percent for 
disability manifested by vertigo and impaired balance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.J.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
November 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in October 
1999.

The Board initially notes that the veteran, in May 1998, 
withdrew his appeal with respect to the issue of entitlement 
to an increased rating for right ear disability other than 
hearing loss, but that he presented testimony with respect to 
that issue at his February 1999 RO hearing.  If the veteran 
in fact desires to seek entitlement to an increased rating 
for right ear disability, other than hearing loss, he should 
so notify the RO, which should respond appropriately to any 
clarification received.

The Board also notes that the veteran has raised the issue of 
entitlement to service connection for tinnitus.  This matter 
is therefore referred to the RO for appropriate action.

The Board lastly notes that the veteran's claims for service 
connection for hemorrhoids, to reopen claims for service 
connection for diabetes mellitus, ingrown toenails and lower 
extremity disability, and for entitlement to a total rating 
based on unemployability due to service-connected 
disabilities are currently under development by the RO.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In July 1988, the veteran's average pure tone decibel 
loss in the right ear was 41, with speech recognition ability 
of 100 percent.

3.  In August 1990, the veteran's average pure tone decibel 
loss in the right ear was 33, with speech recognition ability 
of 92 percent.   

4.  In April 1994, the veteran's average pure tone decibel 
loss in the right ear was 30, with speech recognition ability 
of 100 percent.

4.  In November 1996, the veteran's average pure tone decibel 
loss in the right ear was 39, with speech recognition ability 
of 72 percent.   

5.  The veteran experiences vertigo on a daily basis, with 
associated gait disturbance and with right ear hearing 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right ear 
hearing loss alone have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (1999).

2.  The criteria for a 100 percent rating for disability 
manifested by vertigo, right ear hearing loss and impaired 
balance have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.87a, Diagnostic Codes 6204, 6205 (1998); 
38 C.F.R. § 4.7, 4.20 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the veteran is currently in 
receipt of disability benefits from the Social Security 
Administration (SSA) but that records from that agency are 
not on file.  The Board notes, however, that the veteran 
reported at his October 1999 hearing before the undersigned 
that SSA's decision was based solely on VA records currently 
on file, and that SSA did not possess any additional records 
which are germane to the instant appeal.  The Board therefore 
concludes that further delay of the appellate process for the 
purpose of obtaining records from SSA is not warranted.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected right ear hearing loss and disability 
manifested by vertigo and impaired balance.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities, 
except as described below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Factual background

Audiometric testing at service discharge showed pure tone 
thresholds, in decibels, for the right ear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
X
35

On file are VA treatment records for July 1973 to January 
1999 which document occasional treatment for ear infections.  
In 1995, however, the veteran complained of diminished 
auditory acuity and vertigo following VA treatment in July 
1995.  The treatment records thereafter document continued 
complaints of decreased auditory acuity as well as vertigo, 
dizziness, balance problems and lightheadedness.  The 
veteran's diagnoses included probable vestibular imbalance.  
The reports note that medication failed to alleviate the 
veteran's symptoms.

On file is the report of a September 1974 VA examination.  
Audiometric testing at that time showed pure tone thresholds, 
in decibels, for the right ear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
X
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The veteran was diagnosed with 
high frequency hearing loss of the right ear.

Of record is the report of a July 1988 VA examination, at 
which time audiometric testing disclosed pure tone 
thresholds, in decibels, for the right ear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
40
55

The average pure tone decibel loss in the right ear was 41, 
and speech audiometry revealed speech recognition ability of 
100 percent in that ear.

The veteran was afforded a VA examination in August 1990.  
Audiometric testing at that time showed pure tone thresholds, 
in decibels, for the right ear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
35
35

The average pure tone decibel loss in the right ear was 33.  
Speech audiometry revealed speech recognition ability in that 
ear of 92 percent.

The veteran was afforded a VA examination in April 1994, at 
which time audiometric testing showed pure tone thresholds, 
in decibels, for the right ear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
35

The average pure tone decibel loss in the right ear was 30.  
Speech audiometry revealed speech recognition ability of 100 
percent in that ear.

On file is the report of a November 1996 VA examination, at 
which time the veteran complained of severe dizziness and 
reported a history of unsteadiness secondary to antibiotic 
toxicity.  Physical examination was essentially normal.  The 
examiner noted that electronystagmogram (ENG) in October 1995 
revealed no difficulties in tracking, but disclosed a slight 
weakness of 20 percent on the right.  Audiometric testing 
showed pure tone thresholds, in decibels, for the right ear 
to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
50
40

The average pure tone decibel loss in the right ear was 39, 
and speech audiometry revealed speech recognition ability of 
72 percent in that ear.  An April 1997 addendum to the 
examination report indicates that on repeat audiometric 
testing earlier that month, the veteran exhibited speech 
recognition ability of 100 percent, bilaterally.  A May 1997 
addendum indicates that a Magnetic Resonance Imaging study 
was normal, but that computerized dynamic posturography 
showed some instabilities in the vestibular portion of the 
test.

On file is a January 1997 decision by an administrative law 
judge for the SSA, which reflects that the veteran was 
determined to be disabled for SSA purposes due in part to his 
vertigo.  The decision determined that the veteran was able 
to engage in sedentary work only, secondary to his vertigo.

The veteran was afforded a hearing before a hearing officer 
at the RO in May 1998, at which time he reported experiencing 
constant dizziness.  He reported that he also experienced 
occasional deafness and testified that he used a cane for 
balance.

The veteran was afforded a VA examination in May 1998, at 
which time he complained primarily of hearing loss.  Physical 
examination was essentially normal, except for nystagmus in 
each eye gaze position.  He exhibited imbalance on Romberg 
testing as well as an unsteady gait and an inability to 
perform tandem walk.  ENG showed normal vestibular function, 
but the examiner concluded that the veteran's imbalance 
problem would not improve, even with medical or surgical 
intervention.

The veteran was afforded a hearing before a hearing officer 
at the RO in February 1999, at which time he reported 
experiencing vertigo and decreased auditory acuity.  He 
argued that his vertigo precluded him from working or 
driving, and that he required assistance with showering and 
traversing stairs.  D.J. testified that he had witnessed the 
veteran's balance problems.

At his October 1999 hearing before the undersigned, the 
veteran testified that he experienced dizziness and nausea on 
a daily basis, which worsened with standing.  He reported 
experiencing intermittent deafness as well, and indicated 
that medication did not alleviate his symptoms; he alleged 
that he was unable to work or drive because of his vertigo.

Analysis

A.  Right ear hearing loss alone

Briefly, as was noted in the Introduction, the veteran's 
period of service ended in November 1969.  In July 1998, the 
veteran was granted service connection for right ear hearing 
loss, evaluated as noncompensably disabling.  This evaluation 
has remained in effect since that time. 

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85.  The Board observes that in 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Where a veteran has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss is 
considered normal for the purposes of computing the service-
connected disability rating, unless the veteran is totally 
deaf in both ears.  38 C.F.R. § 3.383(a)(3) (1999); 
VAOPGCPREC 32-97 (1997).

The Board notes that the veteran is not service-connected for 
left ear hearing loss.  Applying the criteria found at 
38 C.F.R. § 4.85 at TABLE VI to the results of the July 1988, 
August 1990 and April 1994 VA examinations yields a numerical 
category designation of I for the right ear (up to 41 percent 
average pure tone decibel hearing loss, with between 92 and 
100 percent of speech discrimination).  Assuming normal 
hearing in the left ear and entering the category 
designations for both ears into TABLE VII produces a 
disability percentage evaluation of 0 percent, under 
Diagnostic Code 6100.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the November 1996 VA examination yields a 
numerical category designation of IV for the right ear (up to 
41 percent average pure tone decibel hearing loss, with 
between 68 and 74 percent of speech discrimination).  
Entering the category designations for both ears into TABLE 
VII again produces a disability percentage evaluation of 0 
percent, under Diagnostic Code 6100.  The Board notes that 
while the veteran's discharge examination and September 1974 
VA examination provided findings with respect to pure tone 
decibel loss in the 1000, 2000 and 4000 Hertz ranges, they 
did not provide information with respect to the 3000 Hertz 
range, and the discharge examination further did not provide 
information with respect to speech recognition ability.  In 
any event, the Board notes that when such results were 
reported on subsequent evaluations, the veteran has 
consistently demonstrated no more than a 41 decibel average 
pure tone decibel loss in the right ear, and consistently 
presented with speech recognition ability of at least 72 
percent in that ear.  Accordingly, the Board must conclude 
that the veteran's right ear hearing loss is not sufficient 
by itself to warrant a compensable evaluation under the 
schedular criteria.

The Board notes that the veteran has reported experiencing 
intermittent deafness.  The Board points out, however, that 
his contentions have not been substantiated by the medical 
evidence on file, and that, in any event, any deafness 
experienced by the veteran is admittedly acute in nature.

The Board notes that the schedular criteria for evaluating 
diseases of the ear and other sense organs were amended 
effective June 10, 1999.  See  64 Fed. Reg. 25202-25210 (May 
11, 1999).  While the criteria found at 38 C.F.R. § 4.85 at 
TABLE VI and TABLE VII remain unchanged, the new criteria 
provide that TABLE VIA (which does not require the use of 
speech recognition ability scores) may be used (if to the 
advantage of the veteran) in situations where the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or where 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz.  Since, as described 
above, neither of those conditions apply in the veteran's 
case, rating his disability under the new criteria would not 
result in a change in the evaluation.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

B.  Disability manifested by vertigo, right ear hearing loss 
and impaired balance

As noted in the Introduction, the veteran's period of service 
ended in November 1969.  In July 1998, the veteran was 
awarded compensation for disability manifested by vertigo and 
impaired balance under the provisions of 38 U.S.C.A. § 1151 
and its implementing regulation 38 C.F.R. § 3.358, for 
additional disability resulting from treatment received at a 
VA facility in 1995; the additional disability was evaluated 
as 10 percent disabling.  In May 1999, the evaluation 
assigned the disability was increased to 30 percent 
disabling.  The 30 percent evaluation has remained in effect 
since that time. 

As noted previously, the schedular criteria for evaluating 
diseases of the ear and other sense organs were amended 
effective June 10, 1999.  In Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), the Court held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in making 
its rating decision of July 1998, and that the August 1998 
Statement of the Case and the June 1999 Supplemental 
Statement of the Case referred to the regulations then in 
effect.  Although the RO has not evaluated the veteran's 
claim under the new regulations, in light of the disposition 
of the veteran's claim below, the Board concludes that a 
remand of the case for the purpose of allowing the RO to 
adjudicate the veteran's claim under the new regulations is 
not warranted.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.
 
The RO evaluated the veteran's disability as 30 percent 
disabling under 38 C.F.R. § 4.87a, Diagnostic Code 6204.  
Under that code, a 30 percent evaluation is the maximum 
evaluation and it is warranted for severe labyrinthitis with 
tinnitus, dizziness and occasional staggering.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6204 (1998).  

In the Board's opinion, it would be to the veteran's 
advantage to evaluate his right ear hearing loss with the 
vertigo and impaired balance and to evaluate the disability 
by analogy to Meniere's syndrome.  

A 100 percent evaluation is warranted for severe Meniere's 
syndrome with frequent and typical attacks, vertigo, 
deafness, and cerebellar gait.  A 60 percent evaluation is 
warranted for moderate Meniere's syndrome with less frequent 
attacks, including cerebellar gait.  A 30 percent evaluation 
is warranted for mild Meniere's syndrome, with aural vertigo 
and deafness.  38 C.F.R. § 4.87a, Diagnostic Code 6205.

After review of the medical evidence on file, the Board 
concludes that the disability picture more nearly 
approximates the criteria for a 100 percent rating under 
Diagnostic Code 6205.  In this regard, the Board notes that 
while the veteran has not been formally diagnosed with 
Meniere's syndrome, the records clearly document a history of 
diminished auditory acuity in the right ear and the veteran 
has testified that he experiences vertigo, although to a 
varying extent, on a daily basis.  The Board finds the 
veteran's testimony to be credible and supported by the 
medical evidence on file, particularly the May 1998 VA 
examination report which identified the presence on physical 
examination of nystagmus in each gaze position, imbalance on 
Romberg testing, and an unsteady gait.  While ENG at that 
time was essentially normal, in contrast to earlier testing 
which disclosed the presence of vestibular instabilities and 
weakness on the right, the May 1998 examiner nevertheless 
concluded that the veteran's balance problems would not 
improve with further medical or surgical intervention.  

In light of the veteran's testimony concerning the frequency 
of his vertiginous episodes, as well as the medical evidence 
on file demonstrating significant right ear hearing 
impairment and gait disturbances consistent with the presence 
of dizziness, the Board concludes that the evidence supports 
assignment of a 100 percent evaluation under DC 6205 for the 
disability manifested by vertigo, right ear hearing loss and 
impaired balance.  38 C.F.R. § 4.7.  Since the Board 
concludes that a 100 percent evaluation is warranted under 
the old criteria, it is not necessary to evaluate the veteran 
under the new rating criteria.


ORDER

Entitlement to a compensable rating for right ear hearing 
loss alone is denied.

Subject to the provisions governing the payment of monetary 
benefits, a 100 


percent rating for disability manifested by vertigo, right 
ear hearing loss and impaired balance is granted. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

